Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In response to applicant’s filing dated October 21, 2021. The following action is taken:Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21, 28 and 35 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Steinmacher-Burow (9329895)
The following is the examiner’s interpretation of the claimed invention. Claim 21 discloses a computer-implemented method, comprising: 
“examining, by a first writer after acquiring a lock on a first data object and prior to initiating a write operation on the first data object, a readers structure associated with one or more data objects including the first data object”. The limitation read on reading a lock data and “readers structure” interpreted as any data associated with lock data such as counter. Applicants attention is drawn to column 17 lines 51-63 discloses a lock counter and reader structure such as enabled or disabled prior to writing and during a reading of data.
The limitation “determining, by the first writer based at least in part on said examining, that the write operation directed to the first data object is to be deferred until the readers structure is updated to indicate completion of a read operation” read on updated “reader structure” such as a counter to control writing. Applicant’s attention is drawn to column 18 lines 1-15 showing a write “lock” based on the read lock counter.
The limitation “and initiating the write operation by the first writer after the readers structure is updated to indicate completion of the read operation” read on writing data after an update to the “reader structure”. Independent claim 28 is drawn to a system and claim 35 is drawn to a non-transitory medium. See column 18 lines 20-30  citing a writing lock release after based on a reading lock being updated to zero.
Claims 22-27, 29-34 and 36-40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The cited prior art does not show or teach the changing and determining step of claims 22,29 and 36. The “storing” step of claims 23,  25, 30, 32, 37 and 39. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NABIL Z HINDI whose telephone number is (571)272-7618. The examiner can normally be reached on MON-FRI from 5:30 AM to 1:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim, can be reached at telephone number 571-270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/NABIL Z HINDI/Primary Examiner, Art Unit 2688